DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 contains the typo “fen-ule” which has been treated as reading “ferrule”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US20130270934) in view of Norwood (USRE42926).
With respect to claim 1 Smith discloses a power tool (figure 1) comprising:
An electric motor comprising a rotor (254) configured to rotate about an axis, a stator (230)
assembly disposed around the rotor and at least one lug (234) affixed to the stator assembly,
wherein the at least one lug is electrically coupled to a winding on the stator;
At least one wire coupled to the at least one lug (232 coupled to 234);
Wherein the at least one lug includes an inner peripheral wall that defines an opening that
extends into the lug (as seen in figure2c ).
Smith does not disclose the use of ferrules on wire to form removable electrical connections.

It would have been obvious to one of ordinary skill in the art to include a ferrule as part of a removable electrical connector, as taught by Norwood with the electrical tool of Smith as ferrules are a known means of connecting wires and thus applicable to the connections of Smith.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Boyland (US7317269) similarly discloses the use of a ferrule in an electrical connection. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020. The examiner can normally be reached Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST M PHILLIPS/Examiner, Art Unit 2837